 
Exhibit 10.1
 
[img001.jpg]


LOAN AGREEMENT




THIS LOAN AGREEMENT (including any Schedule or Rider, as amended, supplemented
or otherwise modified, this “Agreement”) made as of April 26, 2010, by and
between WindTamer Corporation, a corporation organized and existing under the
laws of New York, with its principal place of business at 156 Court Street,
Geneseo, New York 14454 (“Borrower”) and FIRST NIAGARA BANK, N.A., a national
banking association with a banking office at 6950 South Transit Road, P.O. Box
514, Lockport, New York  14095-0514,  Attn:  Commercial Lending (together with
its successors and assigns, “Lender”).
 
In consideration of the premises and of the mutual covenants contained in this
Agreement, the parties agree as follows:


ARTICLE I.  Definitions
 
1.1 Definitions.  As used in this Agreement, unless otherwise specified, the
following terms shall have the following respective meanings:
 
“Affiliate” - any Person who now or hereafter has Control of, or is now or
hereafter under common Control with, Borrower or any Subsidiary or over whom or
over which Borrower or any Subsidiary now or hereafter has Control.
 
“Collateral Documents” - collectively, all of the documents listed in Item 1 on
the Schedule, and any and all other documents at any time executed and delivered
in connection therewith or with this Agreement (other than the Notes), and any
and all amendments, restatements, renewals or replacements thereof.
 
“Control” - (a) the power to vote at least 50% of the outstanding shares of any
class of stock of a corporation or equity, membership or ownership interest in
any partnership, limited partnership, limited liability company or other
business entity or (b) the beneficial ownership of at least 50% of (i) the
outstanding shares of any class of stock of a corporation or (ii) of any
outstanding equity, membership or ownership interest in any other Person.
 
“GAAP” - generally accepted accounting principles in the United States of
America in effect from time to time and consistently applied from period to
period.
 
“Guarantor” or “Guarantors” - individually, each Person who guarantees payment
of any Loan governed by this Agreement including, without limitation, each of
the Persons listed in Item 2 of the Schedule, and collectively, all such
Persons.
 
“Guaranty” or “Guaranties” - any guaranty agreement given by a Guarantor to
Lender, as may be amended, restated, supplemented or otherwise modified from
time to time.
 
“Lender Affiliate” – any bank or non-bank subsidiary (other than Lender) of
Lender or of First Niagara Financial Group, Inc.
 
“Loan” and collectively, “Loans” - as defined in Section 2.1 of this Agreement.
 
“Material Adverse Effect” - a material adverse effect on:  (a) the property,
assets, financial condition, business or operations of an Obligor; (b) the
ability of Borrower to perform any of its payment or other obligations under
this Agreement, any Note, or any Collateral Document to which it is a party; (c)
the legality, validity or enforceability of the obligations of Borrower under
this Agreement, any Note, or any Collateral Document to which it is a party; or
(d) the ability of Lender to exercise its rights and remedies with respect to,
or otherwise realize upon, any of the collateral or any of the security for the
obligations of Borrower to Lender or any Lender Affiliate under this Agreement,
any Note, or any Collateral Document.
 
“Note” - as defined in Section 2.2 of this Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Obligor” – any Borrower, Guarantor or any other Person providing collateral
support for Borrower’s obligations hereunder.
 
“Person” - any individual, corporation, limited liability company, partnership,
joint venture, trust, unincorporated association, government or political
subdivision or other entity, body, organization or group.
 
“Schedule” – The Schedule attached to this Agreement and made a part hereof.
 
“Subsidiary” - any corporation of which at least 25% of the voting stock is
owned by Borrower directly, or indirectly through one or more Subsidiaries.
 
                      “USA Patriot Act” - the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, Public Law 107-56, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.


1.2 Accounting Terms.  All accounting terms not otherwise defined herein shall
have the meaning assigned to them in accordance with GAAP.
 
1.3 UCC Definitions.  Unless otherwise defined in this Agreement, capitalized
words shall have the meanings set forth in the Uniform Commercial Code as in
effect in the State of New York.
 
ARTICLE II.  The Financing
 
2.1 Loans.  Lender agrees, based on the terms and conditions and relying upon
the representations and warranties set forth in this Agreement, to lend to
Borrower, and Borrower agrees to borrow from Lender, one or more loans (each a
“Loan” and collectively the “Loans”) to be more fully described in the Notes and
payable according to the terms of the respective Notes.  As a condition to the
making of any Loan, Borrower shall execute and deliver to Lender a Note
evidencing the terms of repayment of such Loan.
 
2.2 The Notes.  Each Loan shall be evidenced in part by, and payable as provided
in, a note of Borrower (each a “Note” and collectively the “Notes”).
 
2.3 Charge to Account. On the date that any principal of, or interest on, the
Loan, or of any fees, expenses or charges payable under this Agreement are due,
Borrower authorizes Lender to debit any deposit account of Borrower maintained
with Lender on such due date in an amount equal to such unpaid principal,
interest, fee, expense or charge, as applicable; provided that Lender shall be
under no obligation to so debit any such deposit account.
 
2.4 Conditions Precedent. Lender shall not be obligated to advance any Loan if
any Event of Default shall occur or be continuing.
 
ARTICLE III.  Affirmative Covenants
 
Borrower will:
 
3.1 Future Financial Statements. Furnish to Lender (a) Borrower’s financial
statements prepared in accordance with GAAP, consistently applied, as and when
indicated in Item 3 of the Schedule; and (b) such additional information,
reports or statements as Lender may from time to time reasonably request
regarding the financial and business affairs of Borrower and its Affiliates.
 
3.2 Taxes.  Promptly pay and discharge all of its taxes, assessments and other
governmental charges prior to the date on which penalties are attached thereto,
establish adequate reserves for the payment of taxes and assessments and make
all required withholding and other tax deposits.  Nothing herein shall be
interpreted to require the payment of any tax, assessment or charge so long as
its validity is being contested in good faith and by appropriate proceedings
diligently conducted, and Borrower has established an adequate reserve for any
such expense.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.3 Insurance.  (a) Keep all its property so insurable insured at all times with
responsible insurance carriers against fire, theft and other risks (including,
if required, flood) in coverage, form and amount reasonably satisfactory to
Lender and as is customary in the case of other Persons engaged in the same or
similar business or having similar properties similarly situated; (b) promptly
deliver to Lender certificates of insurance in form and content acceptable to
Lender for any of those insurance policies required to be carried by Borrower
pursuant hereto, which shall be in the name of Lender and its successors and/or
assigns, with appropriate endorsements designating Lender as additional insured
and mortgagee or loss payee, or both, as requested by Lender; and (c) cause each
such insurance policy to require the insurer to provide Lender with at least
thirty (30) days’ prior written notice of cancellation.  If Borrower fails to
comply with this Section 3.3, Lender is authorized to obtain such insurance in
the name of Borrower or Lender at the expense of Borrower.
 
3.4 Entity Standing.  Maintain its existing entity status in good standing, and
maintain its existing rights and franchises, in its jurisdiction of formation
and remain or become duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business requires such qualification or
licensing, except where the failure to be so licensed or qualified would not
have a Material Adverse Effect.
 
3.5 Guarantor Financial Reporting.  Cause each of the Guarantors to deliver to
Lender the required information by the reporting date indicated in Item 4 of the
Schedule.
 
3.6 Prohibited Person Compliance.  Borrower warrants, represents and covenants
that neither Borrower nor any Guarantor nor any of their respective Affiliates
is or will be a Person (a) that is listed in the Annex to, or is otherwise
subject to the provisions of, Executive Order 13224 issued on September 24, 2001
(“EO13224”), (b) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control (“OFAC”) most current list of “Specifically
Designated National and Blocked Persons” (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (c) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224, or (d) who is
otherwise affiliated with any entity or Person listed above (any and all parties
or Persons described in subparts [a] - [d] above are herein referred to as a
“Prohibited Person”).  Borrower covenants and agrees that neither Borrower, nor
any Guarantor nor any of their respective Affiliates will knowingly (i) conduct
any business, nor engage in any transaction or dealing, with any Prohibited
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services to or for the benefit of a Prohibited
Person, or (ii) engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in EO13224. Borrower further covenants and
agrees to deliver (from time to time) to Lender any such certification or other
evidence as may be requested by Lender in its sole and absolute discretion,
confirming that (A) neither Borrower nor any Guarantor is a Prohibited Person
and (B) neither Borrower nor any Guarantor has knowingly engaged in any
business, transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person.
 
3.7 Operating Accounts.  Maintain with Lender, as its primary financial
institution, corporate deposit and operating accounts.
 
3.8 Other Acts.  Execute and deliver, or cause to be executed and delivered, to
Lender all further documents and perform all other acts and things which Lender
deems necessary or appropriate to protect or perfect any security interests in
any property directly or indirectly securing payment of any indebtedness of
Borrower to Lender.
 
ARTICLE IV.   Negative Covenants
 
Borrower, without the prior written consent of Lender, will not:
 
4.1 Borrowed Money; Guaranties.  Except as may be listed in Item 5 of the
Schedule, create, incur, assume or suffer to exist any liability for borrowed
money except to Lender.
 
4.2 Encumbrances.  Except for permitted encumbrances as listed in Item 5 of the
Schedule, create, incur, assume or suffer to exist any mortgage, lien, security
interest, pledge or other encumbrance on any of its property or assets, whether
now owned or hereafter owned or acquired.
 
4.3 Sale of Assets or Merger.  Convey, sell, transfer, lease, or sell and lease
back, all or any substantial portion of its property, assets or business to any
other Person, or merge or consolidate with or into any other Person or into any
joint venture or partnership with any other Person.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.4 Ownership Interests.  Purchase, redeem, acquire or retire any of Borrower’s
ownership interests whether such interests are in the form of stock, partnership
or limited partnership interests, limited liability company units or other
ownership interests.
 
4.5 Investments and Loans.  Make or suffer to exist any investments in, or loans
or advances to, any other Person except (a) advance payments or deposits against
purchases made in the ordinary course of Borrower’s regular business; (b) direct
obligations to the United States of America; (c) any existing investments in, or
existing advances to, any Affiliate; and (d) temporary advances to employees to
cover expenses incurred in the ordinary course of Borrower’s business.
 
4.6Distributions.  Pay or declare any dividends or distributions on any of its
equity interests.
 
ARTICLE V.  Financial and Other Covenants
 
5.1 Financial and Other Covenants.  Borrower will comply with each of the
applicable financial and other covenants set forth in Item 6 of the Schedule.
 
ARTICLE VI.  Default
 
6.1 Events of Default.  The occurrence of any one or more of the following
events shall constitute an event of default (individually, “Event of Default,”
or, collectively, “Events of Default”):
 
(a) Nonpayment.  Nonpayment when due (pursuant to the terms of any Note or this
Agreement) whether by acceleration or otherwise of principal of, interest on, or
any fee or premium provided for hereunder or in any Note.
 
(b) Negative Covenants.  Default in the observance of any of the covenants or
agreements of Borrower contained in Article IV or Article V of this Agreement.
 
(c) Other Covenants.  Default in the observance of any of the covenants or
agreements of Borrower contained in this Agreement, other than in Article IV or
Article V, or in any other agreement with Lender or any Lender Affiliate, which
is not remedied within twenty (20) days after occurrence thereof.
 
(d) Voluntary Insolvency Proceedings.  If Borrower or any general partner of
Borrower shall (i) file a petition or request for liquidation, reorganization,
arrangement, adjudication as a bankrupt, or other similar relief under the
bankruptcy, insolvency or similar laws of the United States of America or any
state or territory thereof or any foreign jurisdiction, now or hereafter in
effect; (ii) consent to the filing of a petition in any bankruptcy, liquidation,
reorganization or insolvency proceeding; (iii) make a general assignment for the
benefit of creditors; (iv) consent to the appointment of a receiver, trustee or
officer performing similar functions for Borrower or any of Borrower’s assets,
including, without limitation, the appointment of or taking possession by a
“custodian” as defined in the federal Bankruptcy Code; (v) make any, or send
notice of any intended, bulk sale; or (vi) institute or execute a consent to any
other type of insolvency proceeding (under the federal Bankruptcy Code or
otherwise) or any formal or informal proceeding for the dissolution or
liquidation of, or settlement of claims against or winding up of affairs of,
Borrower.
 
(e) Involuntary Insolvency Proceedings.  The appointment of a receiver, trustee,
custodian or officer performing similar functions for Borrower or any of
Borrower’s assets, including, without limitation, the appointment of or taking
possession by a “custodian” as defined in the federal Bankruptcy Code; or the
filing against Borrower of a request or petition for liquidation,
reorganization, arrangement, or adjudication as a bankrupt or other relief under
the bankruptcy, insolvency or similar laws of the United States of America or
any state or territory thereof or any foreign jurisdiction, now or hereafter in
effect; or the institution against Borrower of any other type of insolvency
proceeding (under the federal Bankruptcy Code or otherwise) or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims
against or winding up of affairs of Borrower, and the failure to have such
appointment vacated or such petition or proceeding dismissed within 60 days
after such appointment, filing or institution.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(f) Representations.  If any certificate, statement, representation, warranty or
financial statement furnished by or on behalf of Borrower pursuant to or in
connection with this Agreement or any Note (including, without limitation,
representations and warranties contained herein) or as an inducement to Lender
or any Lender Affiliate to enter into this Agreement or any Note or any other
lending agreement with Borrower shall prove to have been false in any material
respect at the time as of which the facts therein set forth were certified, or
to have omitted any material contingent or unliquidated liability or claim
against Borrower, or if on the date of the execution of this Agreement there
shall have been any materially adverse change in any of the facts disclosed by
any such statement or certificate, which change shall not have been disclosed by
Borrower to Lender at or prior to the time of such execution.
 
(g) Other Indebtedness and Agreements.  Nonpayment by Borrower of any
indebtedness owing by Borrower when due (or, if permitted by the terms of the
applicable document, within any applicable grace period), whether such
indebtedness shall become due by scheduled maturity, by required prepayment, by
acceleration, by demand or otherwise, or failure to perform any material term,
covenant or agreement on its part to be performed under any agreement or
instrument (other than this Agreement) evidencing or securing or relating to any
indebtedness owing by Borrower when required to be performed if the effect of
such failure is to permit the holder to accelerate the maturity of such
indebtedness.
 
(h) Judgments.  If any judgment or judgments (other than any judgment for which
it is fully insured) against Borrower remains unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of 20 days.
 
(i) Guarantor Default.  Any Guaranty shall cease, for any reason, to be in
effect without the prior consent of Lender, or any Guarantor or Borrower shall
so assert in writing; or any Guarantor shall die or become incapacitated or
incarcerated and Lender and Borrower, and, if necessary, an authorized
representative of the Guarantor or the Guarantor’s estate, shall have failed to
agree to a replacement guaranty, cash collateral or other arrangement
satisfactory to Lender as an adequate substitution for the Guaranty of such
Guarantor; or any Guarantor shall fail to perform or observe any covenant
contained in the Guaranty to which such Guarantor is a party; or any
representation, warranty or financial statement made or furnished by a Guarantor
in connection with this Agreement or the applicable Guaranty shall prove to have
been false in any material respect, or to have omitted any material contingent
or unliquidated liability; or there shall occur with respect to any Guarantor
any event described in Section 6.1(d) or (e) hereof.
 
(j) Challenge to Collateral Documents.  If any Obligor, directly or indirectly,
shall challenge, or indicate their intention to challenge, the validity and
binding effect of any provision of any of the Notes or the Collateral Documents
or any of the Notes or the Collateral Documents shall for any reason (except to
the extent permitted by their express terms) cease to be effective or cease to
have the priority lien position required by the terms thereof or by this
Agreement.
 
(k) Change of Ownership.  If there is a change of Control of Borrower or any
Guarantor.
 
(l) Termination of Business.  Any Obligor terminates its business or ceases to
operate as a going concern.
 
(m) Material Adverse Change.  There shall occur any event or condition in an
Obligor’s business, operations or financial condition that has, or in Lender’s
judgment, is likely to have, a Material Adverse Effect.
 
6.2 Effects of an Event of Default.
 
(a) Upon the happening of one or more Events of Default (except a default under
either Section 6.1(d) or 6.1(e) hereof), Lender may declare any obligations it
or any Lender Affiliate may have hereunder to be canceled and the principal of
the Loans then outstanding to be immediately due and payable, together with all
interest thereon and fees and expenses accruing under this Agreement without
presentation, demand or further notice of any kind to Borrower.
 
(b) Upon the happening of one or more Events of Default under Section 6.1(d) or
6.1(e) hereof, Lender’s and Lender Affiliates’ obligations hereunder shall be
cancelled immediately, automatically and without notice, and Loans then
outstanding shall become immediately due and payable without presentation,
demand or notice of any kind to Borrower.
 
 
-5-

--------------------------------------------------------------------------------

 
 
6.3 Remedies.  Upon the occurrence and during the continuance of any Event of
Default or upon any termination of this Agreement as a result of an Event of
Default, then Lender and each Lender Affiliate shall have all of its rights
under this Agreement or otherwise under law.  In addition to, and without
limitation of, any rights of Lender and each Lender Affiliate under applicable
law, if any Event of Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other indebtedness at any time held or owing by Lender and
each Lender Affiliate to or for the credit or account of Borrower may be offset
and applied toward the payment of the indebtedness of Borrower to Lender and
each Lender Affiliate.  Lender may, in its sole discretion, exercise alternately
or cumulatively any of the remedies available hereunder or under any other
document securing the indebtedness, or at law or equity.  The failure to
exercise one or more of such remedies upon the happening of an Event of Default
shall not constitute a waiver of the right to exercise the same at any
subsequent time in respect of the same Event of Default or any other Event of
Default. Neither the acceptance by Lender of any payment hereunder which is less
than payment in full of all amounts due and payable at the time of such payment,
or any negotiation or discussion with Borrower, shall constitute a waiver of the
right to exercise one or more of such remedies at that time or at any subsequent
time or nullify any prior exercise of any remedy, except as and to the extent
otherwise provided by law.
 
ARTICLE VII.  Expenses
 
Borrower shall reimburse Lender promptly upon request by Lender for all of its
and each Lender Affiliate’s out-of-pocket expenses including, without
limitation, reasonable counsel fees and expenses, filing fees and recording fees
incurred in connection with this Agreement and with any indebtedness subject
hereto, for any taxes which Lender or any Lender Affiliates may be required to
pay in connection with the execution and delivery of this Agreement, any of the
Notes or the Collateral Documents and any Guaranty, and for any expenses,
including reasonable counsel fees and expenses, incident to the enforcement of
any provision of this Agreement, the Guaranties, the Notes or the Collateral
Documents.
 
ARTICLE VIII.   Other
 
8.1 Amendments and Waivers.  No modification, rescission, waiver, release or
amendment of any provision of this Agreement shall be made except by written
agreement subscribed by a duly authorized officer of Lender.
 
8.2 USA Patriot Act.  Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56), Lender is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
USA Patriot Act.
 
8.3 General Provisions.  All notices and other communications required or
permitted hereunder shall be in writing and will be effective upon receipt if
delivered to Borrower or Lender at the address set forth in the first
paragraph.  If this Agreement is executed by more than one Borrower, the
obligations hereunder are joint and several.  The provisions hereof shall bind
the successors and assigns of the parties; provided however, Borrower cannot
assign its rights or obligations hereunder without the prior written consent of
Lender.  The terms of this Agreement and any related agreements or other
documents shall be cumulative (including any rights and remedies) except to the
extent that they are specifically inconsistent with each other, in which case
the terms of this Agreement shall prevail.
 
8.4 Entire Understanding. This Agreement and any Schedules hereto represent the
entire understanding and agreement between the parties hereto and supersede all
prior negotiations and writings between the parties, including specifically, but
without limitation, the application for the Loan, any commitment letter and
correspondence related thereto.
 
8.5 Governing Law; Jurisdiction.  This Agreement, the transaction described
herein and the obligations of Lender and Borrower shall be construed under, and
governed by, the internal laws of the State of New York without regard to
principles of conflict of laws.  Borrower and Lender, to the fullest extent
permissible under applicable law, and for all purposes of this Agreement and the
related loan documents, each hereby irrevocably submit to the non-exclusive
jurisdiction of the state or federal courts sitting in the city where Lender’s
banking office is located and irrevocably waive any objection to venue in any
such court.
 
 
-6-

--------------------------------------------------------------------------------

 
 
8.6 WAIVER OF TRIAL BY JURY.  BORROWER (a) KNOWINGLY, VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY WAIVES EACH RIGHT BORROWER MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO, AND EACH RIGHT TO ASSERT ANY CLAIM FOR DAMAGES (INCLUDING, BUT NOT
LIMITED TO, PUNITIVE DAMAGES) IN, ANY ACTION OR OTHER LEGAL PROCEEDING, OF ANY
NATURE RELATING TO (i) THIS AGREEMENT, ANY OF THE LOANS, ANY OF THE NOTES OR
COLLATERAL DOCUMENTS, (ii) ANY TRANSACTION CONTEMPLATED IN ANY SUCH DOCUMENTS OR
(iii) ANY NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, ANY OF THE
OBLIGATIONS, ANY OF THE NOTES OR COLLATERAL OR ANY OTHER COLLATERAL AND (b)
CERTIFIES THAT (i) NEITHER LENDER, ANY LENDER AFFILIATE NOR ANY REPRESENTATIVE
OF LENDER OR ANY LENDER AFFILIATE HAS REPRESENTED TO BORROWER THAT LENDER OR ANY
LENDER AFFILIATE WILL NOT SEEK TO ENFORCE THE WAIVER MADE BY BORROWER IN THIS
SECTION 8.6, AND (ii) IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AS NECESSARY AND APPROPRIATE BY
INDEPENDENT LEGAL COUNSEL.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized officers as of the date first set forth above.
 
Borrower:
WindTamer Corporation
 
By:   /s/  William A. Schmitz                     
Name:  William A. Schmitz
Title:  Chief Executive Officer
 
 
 
Lender:
FIRST NIAGARA BANK, N.A.
 
By:  /s/  Sheila M. Studebaker                    
       Sheila M. Studebaker, Vice President



 
 
-7-

--------------------------------------------------------------------------------

 




SCHEDULE


This Schedule is a part of a Loan Agreement between FIRST NIAGARA BANK, N.A. and
WindTamer Corporation (“Borrower”) dated as of April 26, 2010 (the “Agreement”).
 
1. 
Collateral Documents (§ 1.1)
         
A.
Borrower
     
Not Applicable
             
B.
Guarantors or Other Creditors (§ 1.1)
         
Pledge Security Agreements of deposit accounts from Michael T. Hughes, William
A. Schmitz, and Molly M. Hedges
       




2. 
Guarantors or Subordinated Creditors and Amounts (§1.1)
 
Name
 
Amount or Unlimited
 
Indicate Guarantor (“G”) or
Subordinated Creditor (“S”)
 
Michael T. Hughes
  $ 850,000.00  
Guarantor
 
William A. Schmitz
  $ 100,000.00  
Guarantor
 
Holly M. Hedges
  $ 50,000.00  
Guarantor



3. 
 
Borrower Financial Statements (§3.1)
 
Type
 
Delivery Date
 
Annual audited financial statements and federal tax returns
 
Within 120 days of Fiscal Year End
 
Quarterly internally prepared financial statements
 
Within 45 days of quarter end



4. 
 
Guarantor Financial Reporting (§3.5)
  Type  
Delivery Date
 
Annual personal financial statements and federal tax returns
 
Within 120 days of Fiscal Year End

 
 
-1-

--------------------------------------------------------------------------------

 
 
5. 
 
Permitted Borrowings and Encumbrances (§4.1 and §4.2)
(a)   
Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of Borrower inaccordance with GAAP;
    (b)   
Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
liens arising in the ordinary course of business which are not overdue for a
period of more than thirty (30) days or which are being contested in good faith
and by appropriate proceedings if adequate reserves with respect thereto are
maintained on the books of Borrower in accordance with GAAP;
    (c)   
Pledges or deposits in the ordinary course of business made in connection with
workmen’s compensation, unemployment insurance and other social security
legislation;
   
(d)   
 
 
(e)   
Deposits in the ordinary course of business to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature; and
 
Liens or security interests in favor of Lender.
   
6. 
 
Financial Covenants (§5.1)
 
Not Applicable

 
The undersigned have executed this Schedule as of the date of the Agreement.
 
 
Borrower:
WindTamer Corporation
 
By:   /s/  William A. Schmitz                     
Name:  William A. Schmitz
Title:  Chief Executive Officer
 
 
 
Lender:
FIRST NIAGARA BANK, N.A.
 
By:  /s/  Sheila M. Studebaker                    
       



 
 -2-

--------------------------------------------------------------------------------